NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JUL 26 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    21-30001

                Plaintiff-Appellee,              D.C. No. 4:14-cr-00051-BMM-1

 v.
                                                 MEMORANDUM*
HIRAM DEAN BIRD,

                Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                              Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Hiram Dean Bird appeals from the district court’s judgment revoking

supervised release and imposing a 6-month custodial sentence and 33-month term

of supervised release. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Bird’s counsel has filed a brief stating that there are no grounds for relief, along



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with a motion to withdraw as counsel of record. We have provided Bird the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      However, we remand the case to the district court with instructions to correct

the written judgment to conform to the oral pronouncement of sentence. At the

revocation hearing, the district court indicated that it was reimposing the special

conditions from the previous judgment. The special conditions in the instant

judgment differ from those contained in the previous judgment in two material

respects. Because the oral pronouncement of the sentence controls, we remand

solely for the district court to strike “place of employment” from Special Condition

7 and to strike Special Condition 13. See United States v. Hernandez, 795 F.3d

1159, 1169 (9th Cir. 2015) (remanding for the district court to make the written

judgment consistent with the unambiguous oral pronouncement of sentence).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED; REMANDED to correct the judgment.




                                          2                                    21-30001